Citation Nr: 0609564	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-31 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus type II.  

2.  Entitlement to an initial rating in excess of 10 percent 
for diabetic neuropathy of the left foot.

3.  Entitlement to an initial rating in excess of 10 percent 
for diabetic neuropathy of the right foot.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to November 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The Albuquerque, New Mexico, RO thereafter 
addressed the veteran's case.

It is noted that at a January 2004 hearing before a Decision 
Review Officer, which is transcribed for the record, the 
veteran withdrew an appeal concerning service connection for 
hepatitis A, B, C, and D.  As such, the Board has no 
jurisdiction over the matter.  Hamilton v. Brown, 4 Vet. App. 
528 (1993).

Claims of service connection for hypertensive vascular 
disease, kidney disability, sores on legs and feet, and loss 
of teeth, all as secondary to service-connected diabetes have 
been raised, and the RO should address these accordingly.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), further evidentiary development is 
necessary.

After the certification of appeal, the Board received a copy 
of a July 2004 Social Security Administration (SSA) decision 
that found the veteran to be "disabled" as defined in the 
Social Security Act.  The determination focused on the 
veteran's service-connected diabetes and diabetic 
polyneuropathy, axonapthy-demyelinative in type (as well as 
other physical ailments).  As such, the RO should obtain the 
veteran's entire file at SSA (which may contain additional 
relevant medical evidence not of record in the current VA 
claims file), and consider this evidence in the first 
instance.

Next, the Board has examined the May 2003 notice of 
disagreement concerning the rating decision on appeal and 
determines that it can be reasonably construed as a 
disagreement with the issue of an initial rating for diabetes 
mellitus (as the document sought increased ratings for 
"diabetes mellitus with diabetic [complications]").  See 
38 C.F.R. § 20.201.  Appropriate action, including issuance 
of a statement of the case, is therefore necessary so that 
the veteran may have the opportunity (if he so desires) to 
complete an appeal on the issue of an increased initial 
rating for diabetes mellitus by filing a timely substantive 
appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 19.26; Manlincon 
v. West, 12, Vet. App. 238 (1999).  

Third, at his RO hearing, the veteran testified his military 
air police job in the Air Force placed him around B-52s with 
excessive noise exposure.  After service, the veteran stated 
that he had been a schoolteacher and insurance salesman.  
When his hearing had gone bad in his right ear, he contacted 
a specialist.  He stated that his left ear had a hole or a 
perforation.  He also had ringing in his ears.  A March 1999 
consultation report from Terry H. McMillan, M.D., rendered a 
normal examination of the right ear canal, and the left ear 
showed the previously noted persistent small perforation 
following a tympanoplasty.  

The record contains an October 2002 VA examination report 
where the veteran reported that left middle ear surgery had 
not improved his hearing or chronic infections.  The examiner 
noted that the veteran's claims file had not been reviewed, 
and no nexus opinion was offered.

An April 2004 treatment record from VA El Paso clinic noted 
that the veteran had a chronic ear infection on and off for 
about 15 years mostly in the left ear.  

The veteran submitted a March 2004 letter from Vittal T. Pai, 
M.D., which stated that the veteran had left ear high 
frequency hearing loss due to noise exposure during military 
service.  It does not appear, however, that Dr. Pai reviewed 
the veteran's claims folder.  

Thus, the veteran should be provided a comprehensive VA 
audiology examination for the purpose of clarifying the 
nature of his ear problems, including suggested chronic 
infection, and a nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
such that the letter includes information 
concerning initial disability ratings and 
effective dates for the award of benefits.  
The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claims.

2.  The RO should ask the veteran to 
provide the name and addresses of all 
medical professionals who treated his 
hearing problems, and attempt to obtain 
any identified records.  

3.  The RO should update the record with 
any recent and relevant treatment records 
from the El Paso VAHHC, and Albuquerque 
VAMC.

4.  The RO should obtain the veteran's 
records from the Social Security 
Administration.

5.  After undertaking any additional 
development which may be necessary with 
regard to the initial rating for diabetes 
mellitus issue, the RO should issue a 
statement of the case on this issue so 
that the veteran may have the opportunity 
to complete an appeal on this issue.

6.  The veteran should be scheduled for a 
VA audiology examination regarding any 
hearing loss and tinnitus.  The RO should 
forward the veteran's claims file for 
review, and the examiner should clarify 
the nature of any bilateral ear 
disabilities, including hearing loss and 
tinnitus.  The examiner should determine 
whether it is at least as likely as not 
that any hearing loss and tinnitus are 
related to military service.  The 
evaluation of hearing impairment shall 
include a controlled speech discrimination 
test (Maryland CNC) and a puretone 
audiometry test.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in a report, 
including the use of numeric 
identification on the audiological 
evaluation graph.

7.  Then, the RO should readjudicate the 
veteran's claims of service connection for 
bilateral hearing loss and tinnitus, as 
well as increased initial ratings for 
right and left foot diabetic neuropathy.  
If the determination of these claims 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

